In re Orleans Levee Dist. Bd. Comm.;— Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “F”, No. 94-19508.
Granted. The limited stay order sought by relator in this filing is granted. That part of the District Court judgment, dated December 21, 1994, which “ordered that La.Revised Statute 14:90(D) is unconstitutional” is stayed pending further orders of this Court. See St. Charles Gaming Commission, Inc. v. Riverboat Gaming Commission, 94-2697 (La. 11/10/94), 645 So.2d 208.
KIMBALL, J., not on panel.